Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 par value, of Affymax, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 22, 2014 /s/ Jonathan M. Couchman JONATHAN M. COUCHMAN XSTELOS HOLDINGS, INC. By: /s/ Jonathan M. Couchman Jonathan M. Couchman Chairman, President and Chief Executive Officer
